        Case: 3:21-cr-00018-wmc Document #: 15 Filed: 03/01/21 Page 1 of 1




                              U.S. Department of Justice
                                                                                         Telephone 608/264-5158
                                                                                              TTY 608/264-5006
                                                                          Administrative Facsimile 608/264-5183
                              United States Attorney                       Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin            Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                                March 1, 2021

Joseph Bugni
Federal Defender Services of Wisconsin
22 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703

        Re:       United States of America v. Kelly Harper
                  Case No: 21-cr-18-wmc

Dear Attorney Bugni:

       Enclosed with this letter is an encrypted USB containing additional discovery
items 960-981. The encryption password will be emailed to you today.

        If you have any questions regarding this matter, please do not hesitate to contact
me.

                                                  Very truly yours,

                                                  SCOTT C. BLADER
                                                  United States Attorney

                                                  By: /s/
                                                  CHADWICK M. ELGERSMA
                                                  Assistant United States Attorney
Enclosure
